DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection – 35 U.S.C. 102

2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.	

	Claims 1, 5 – 7, 17 and 20  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thatcher et al. (United States Patent Number 6061743) hereinafter Thatcher 

Regarding claim 1 Thatcher teaches a  method (Figs. 4 & 5 method Col. 3 ln 10 – 15)  including: automatically (seamlessly Col. 8 ln 57) such as “automatically”   extracting (operative to read Col. 7 ln 40) such as “automatically extracting” a first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) from a first data model (Fig 3, (52) interface module Col. 7 ln 42) such as “first data model” and a second namespace (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22) from a second data model (Fig. 3, (55) interface module Col. 7 ln 42) such as “second data model” independent (stand alone and separate Modules Col. 7 ln 42 – 43)  of the first data model; (Fig 3, (52) interface module Col. 7 ln 42) such as “first data model”  recording (registered Col. 8 ln 13 – 14) such as “recording” the first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22) in a namespace repository; (Fig. 3, (58) registry Col. 8 ln 18) such as “namespace repository” generating a composite data model (incorporated interface modules  Col 7 ln 44 – 45) see also “creating a seamless aggregation of the two namespaces 51, 54 Col. 8 ln 57 – 58)  dependent (within Col 7 ln 45) on the first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace; (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22)  automatically (seamlessly Col. 8 ln 57) such as “automatically”   generating an agnostic schema (Fig. 3, extensible schema Col. 5 ln 18) from the composite data model  (incorporated interface modules  Col 7 ln 44 – 45) see also “creating a seamless aggregation of the two namespaces 51, 54 Col. 8 ln 57 – 58) and the first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace; (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22) automatically  (seamlessly Col. 8 ln 57) such as “automatically”   launching and deploying (creating a seamless Col. 8 ln 57)  a composite knowledge graph (aggregation of the two namespaces 51, 54 Col. 8 ln 57 - 58 ) based on the agnostic schema; (Fig. 3, extensible schema Col. 5 ln 18)
automatically (seamlessly Col. 8 ln 57) such as “automatically”   back-extracting different versions (any number of extensions can be listed in the extension table of the registry Col 8 ln 58 – 59) of the composite knowledge graph (aggregation of the two namespaces 51, 54 Col. 8 ln 57 - 58 ) at different times (when a change is made a process in the replication system propagates the change to all the replicas … there is a brief delay to allow a cluster of updates to be propagated in one session. This propagation proceeds one replica at a time  Col. 6 ln 62 – Col .7 ln 1) as the composite knowledge graph (aggregation of the two namespaces 51, 54 Col. 8 ln 57 - 58 )  is modified while deployed; (clients can additionally make structural changes by accessing the master replica Col. 6 ln 19 - 21) automatically (seamlessly Col. 8 ln 57) such as “automatically”   determining changes (clients can additionally make structural changes by accessing the master replica Col. 6 ln 19 - 21) made in the different versions (any number of extensions can be listed in the extension table of the registry Col 8 ln 58 – 59) of the composite knowledge graph  (aggregation of the two namespaces 51, 54 Col. 8 ln 57 - 58 )  at the different times; (within the NDS version of a namespace, one of the attributes is a timestamp value as a syntax Col. 4 ln 64) automatically (seamlessly Col. 8 ln 57) such as “automatically”   extracting and generating different versions (any number of extensions can be listed in the extension table of the registry Col 8 ln 58 – 59) of the first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22) at the different times (when a change is made a process in the replication system propagates the change to all the replicas … there is a brief delay to allow a cluster of updates to be propagated in one session. This propagation proceeds one replica at a time  Col. 6 ln 62 – Col .7 ln 1) corresponding to (corresponding to Col 8 ln 66) the different versions(any number of extensions can be listed in the extension table of the registry Col 8 ln 58 – 59) note this is seamless of the composite knowledge graph (aggregation of the two namespaces 51, 54 Col. 8 ln 57 - 58 ) based on the changes; (clients can additionally make structural changes by accessing the master replica Col. 6 ln 19 - 21) and tracking (creating an extension table in the registry Col. 10 ln 60 – 61)  the different versions (extensions Col. 8 ln 59 ) such as “versions” of the first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22) in a namespace repository; (Fig. 3, (58) registry Col. 8 ln 18) such as “namespace repository”
Claims 17 and 20 correspond to claim 1 and are rejected accordingly

Regarding claim 5 Thatcher teaches the method of claim 1.
Thatcher further teaches  wherein the composite data model (incorporated interface modules  Col 7 ln 44 – 45)  inherits (a loop is started at step 91 where for each extension listed in the registry 58, a get Children call is made to a foreign namespace 54, and any corresponding children are added to the list in step 93. At 30 step 90, all children in the list are then displayed by the user interface 57. Note that a target 51A can be both a container in the host namespace 51 and have extensions associated
with it in a foreign namespace 54.Col. 7 ln 27 – 34) at least a portion of the first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace. (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22)

Regarding claim 6 Thatcher teaches the method of claim 5.
Thatcher further teaches  wherein the composite data model(incorporated interface modules  Col 7 ln 44 – 45)   comprises definitions of graph nodes, graph edges, or relationships between the graph nodes (The schema controls not only the structure of the individual objects, but also the relationship among the objects in
the distributed directory. Col. 5 ln 20 – 22) such as “nodes”

Regarding claim 7 Thatcher teaches the method of claim 5.
Thatcher further teaches wherein: the composite data model (incorporated interface modules  Col 7 ln 44 – 45)   comprises a definition of a graph node (Each object in the distributed directory belongs to an object class that specifies which
attributes are associated with the object. Col. 5 ln 15 - 17) based on the first namespace; (Fig. 3, (51) host namespace Col. 7 ln 15) and the definition (definitions found in the data dictionary can themselves be represented as objects. Col. 5 ln 15 – 16) of the graph node (Fig. 1, interconnected nodes Col. 3 ln 3) comprises a property inherited from definition (The entry "Namespace to extend" identifies the host namespace 51 to which the foreign namespace 54 extends. The entry "objectType to extend" provides an identifier of the target 51A in the host namespace 51 to which the foreign namespace 54 will extend Col. 9 ln 2 - 6) the second namespace. (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22)

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 2 and 4 are  rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (United States Patent Number 6061743), in view of Li et al., (United States Patent Publication Number 20200242490) hereinafter Li.
Regarding claim 2 Thatcher teaches the method of claim 1.
Thatcher does not fully disclose  wherein the first data model comprises a first schema associated with a first knowledge graph and a second schema associated with a second knowledge graph independent of the first knowledge graph.
Li teaches wherein the first data model  (first data model [0063]) comprises a first schema (first object type [0066]) such as “first schema” associated with a first knowledge graph (first number of objects [0066]) such as “first knowledge graph” and a second schema (second object type [0066]) such as “second schema” associated with a second knowledge graph (second number of objects [0066]) such as “second knowledge graph” independent of (different from [0066]) the first knowledge graph (first number of objects [0066]) such as “first knowledge graph”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  to incorporate the teachings of Li wherein the first data model comprises a first schema associated with a first knowledge graph and a second schema associated with a second knowledge graph independent of the first knowledge graph. By doing so   the model acquisition device 120 may use any prediction means known or to-be-developed to predict the candidate type of the object based on both the subject and the predicate in the knowledge entry. Li [0039]

Regarding claim 4 Thatcher teaches the method of claim 1
Thatcher does not fully disclose  wherein the first data model and the second data model belong to a model library containing a plurality of pre-validated domain data models.
	Li teaches wherein the first data model (first data model [0063]) and the second data model (second data model [0063]) belong to a model library (received multiple knowledge entries [0067]) such as “model library” containing a plurality of pre-validated domain data models (several data models determined [0057]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  to incorporate the teachings of Li wherein the first data model and the second data model belong to a model library containing a plurality of pre-validated domain data models. By doing so  when the ratio is greater than the preset threshold, the model acquisition device 120 may retain the second data model indicating the second object type, and remove the first data model indicating the first object type from the plurality of data models. Li [0069]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (United States Patent Number 6061743), in view of Li et al., (United States Patent Publication Number 20200242490) hereinafter Li and in further view of  Bernstein et al., (United States Patent Publication Number 20070055655) hereinafter Bernstein
Regarding claim 3 Thatcher in view of Li teaches the method of claim 2.
Thatcher as modified does not fully disclose  wherein the first schema associated with the first knowledge graph and the second schema associated with the second knowledge graph are expressed using a first graphic data description framework and a second graphic description framework distinct from the first graphic data description framework.
Li teaches a first knowledge graph (first number of objects [0066]) such as “first knowledge graph” and a second knowledge graph (second number of objects [0066]) such as “second knowledge graph”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  in view of Li wherein a first knowledge graph and a second knowledge graph. By doing so for each of the plurality of knowledge entries received, the model acquisition device 120 may generate a corresponding data model by the method 200 illustrated in FIG. 2, and then the model acquisition device 120 may perform deduplication on the generated data
models to obtain the plurality of different data models matching the plurality of knowledge entries. Li [0062]
Bernstein teaches wherein the first schema (first schema [0034])  and the second schema (second schema [0034]) are expressed using a first graphic data description framework (resource description framework (RDF) [0036]) and a second graphic description framework (object-oriented (e.g., common language
runtime (CLR)) schemas [0036]) distinct from the first graphic data description framework. (resource description framework (RDF) [0036])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  in view of Li to incorporate the teachings of Bernstein wherein the first schema and the second schema are expressed using a first graphic data description framework and a second graphic description framework distinct from the first graphic data description framework. By doing so the system can be employed to match candidates between more than two schemas. Bernstein [0012].

Claims 8, 9 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (United States Patent Number 6061743), in view of Li et al., (United States Patent Publication Number 20200242490) hereinafter Li and in further view of Isherwood et al., (United States Patent Publication Number 20160313934) hereinafter Isherwood
Regarding claim 8 Thatcher teaches the method of claim 1.
Thatcher further teaches  wherein automatically (seamlessly Col. 8 ln 57) such as “automatically”   generating the agnostic schema (Fig. 3, extensible schema Col. 5 ln 18) based on the composite data model (incorporated interface modules  Col 7 ln 44 – 45) and the first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22) comprises: determining a plurality of graph nodes or graph edges based on the composite data model (incorporated interface modules  Col 7 ln 44 – 45) and the first namespace(Fig. 3, (51) host namespace Col. 7 ln 15)  and the second namespace; (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22)
Thatcher does not fully disclose  identifying a namespace collision between a first graph node and a second graph node among the plurality of graph nodes; resolving the namespace collision by automatically renaming the second graph node according to a predefined naming rule; and including definitions of the plurality of graph nodes in the agnostic schema with the second graph node renamed.
Isherwood teaches identifying a namespace collision (collision within a namespace [0069]) between a first graph node (“winner” object [0069]) such as “first graph node” and a second graph node (“loser” object [0069]) such as “second graph node” among the plurality of graph nodes; (objects [0067]) such as “plurality of graph nodes” resolving the namespace collision (management of collision [0068]) by automatically renaming (renaming process [0084]) the second graph node (a new pathname is specified of the loser object 1201 [0084]) according to a predefined (predetermined naming convention [0074]) naming rule; (Such an operation would rename the loser object to have a different pathname 621 which may not identify the winner object. [0082]) and including definitions (The winner object is an object that
system B has determined to be the object to be used ….  storage system (and subsequently made visible) for a given object path in the namespace [0069]) (The newly created loser object exists within the namespace at the given location and will need to be synchronized across all other systems which support the namespace [0070]) of the plurality of graph nodes (objects [0067]) such as “plurality of graph nodes” in the agnostic schema (structure diagram [0086]) such as “agnostic schema” with the second graph node (“loser” object [0069]) such as “second graph node” renamed (renamed [0078])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  in view of Li to incorporate the teachings of Isherwood identifying a namespace collision between a first graph node and a second graph node among the plurality of graph nodes; resolving the namespace collision by automatically renaming the second graph node according to a predefined naming rule; and including definitions of the plurality of graph nodes in the agnostic schema with the second graph node renamed. By doing so only the content written to the object at one location can be accepted as the winner which is made
available for use globally in the namespace. The other content written to the object at the other location which is not the winner is determined as the loser and separately
stored in the namespace. Isherwood [0008]
	Claim 18 corresponds to claim 8 and is rejected accordingly

Regarding claim 9 Thatcher in view of Li and Isherwood teaches the method of claim 8.
Thatcher as modified teaches  wherein generating the agnostic schema (Fig. 3, extensible schema Col. 5 ln 18) based on the composite data model (incorporated interface modules  Col 7 ln 44 – 45) and first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace (Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22) further comprises: determining a plurality of graph relationships between the plurality of graph nodes; (The schema controls not only the structure of the individual objects, but also the relationship among the objects in the distributed directory. In controlling this relationship, the schema specifies subordination among object classes Col. 5 ln 20 - 23) 
Thatcher does not fully disclose modifying the plurality of graph relationships according to the renamed second graph node; and including definitions of the modified plurality of the graph relationships in the agnostic schema.
Isherwood teaches modifying the plurality of graph relationships according to the renamed second graph node; (the relationship between winner 80 and loser 81 objects of a collision … the loser object 81 has a collision flag 627 set to '1' in the system metadata 62 which indicates the loser object 81 as a loser object of a collision. [0075]) and including definitions of the modified plurality of the graph relationships  (in the system metadata 62, the  loser object pathname 621 is modified according to a predetermined naming convention. In this example, the naming convention is to append ".collision" to the end of the loser object 81 pathname 621. [0075]) in the agnostic schema (structure diagram [0086]) such as “agnostic schema”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  in view of Li to incorporate the teachings of Isherwood modifying the plurality of graph relationships according to the renamed second graph node; and including definitions of the modified plurality of the graph relationships in the agnostic schema. By doing so the winner object 80 retains the pathname 621 of the object in the namespace which was
used prior to the collision and does not have a collision flag 627 indicative of loser object ( e.g., collision flag is set to "O"). Isherwood [0075]

Claims 10 - 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (United States Patent Number 6061743), in view of Li et al., (United States Patent Publication Number 20200242490) hereinafter Li and in further view of Kim et al., (United States Patent Publication Number 20170208353) hereinafter Kim
Regarding claim 10 Thatcher teaches the method of claim 1.
Thatcher does not fully disclose further comprising providing a contextual service for viewing and querying the composite knowledge graph to a user.
	Kim teaches providing a contextual service (internet service provider [0039]) for viewing and querying (A tuner bank may add and remove channels at any
time of its operation [0029]) the composite knowledge graph (graph data [0029]) such as “knowledge graph”  to a user (one or more users [0033]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  to incorporate the teachings of Kim wherein providing a contextual service for viewing and querying the composite knowledge graph to a user. By doing so the taste graph may then be used to select and target advertisements. Kim [0029].

Regarding claim 11 Thatcher in view of Kim teaches the method of claim 10.
Thatcher as modified does not fully disclose  wherein the contextual service for viewing and querying the composite knowledge graph is based on a user service subscription.
	Kim teaches wherein the contextual service (internet service provider [0039]) for viewing and querying (A tuner bank may add and remove channels at any
time of its operation [0029]) the composite knowledge graph (graph data [0029]) such as “knowledge graph”  is based on a user service subscription (cable subscription service [0029])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  to incorporate the teachings of Kim wherein the contextual service for viewing and querying the composite knowledge graph is based on a user service subscription. By doing so taste graph data produced using high resolution screenshots may be more valuable than data produced using lower quality screen shots. Kim [0051].

Regarding claim 12 Thatcher in view of Kim teaches the method of claim 11.
Thatcher as modified does not fully disclose wherein the user service subscription comprises a subscription to selected portions and/or selected versions of the composite knowledge graph.
Kim teaches wherein the user service subscription (cable subscription service [0029]) comprises a subscription to selected portions and/or selected versions (taste buckets [0029]) such as “selected portions and/or selected versions” of the composite knowledge graph  (graph data [0029]) such as “knowledge graph”  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher in view of Li  to incorporate the teachings of Kim wherein the user service subscription comprises a subscription to selected portions and/or selected versions of the composite knowledge graph. By doing so taste graph may then be used to select and target advertisements. Kim [0029]

Regarding claim 13 Thatcher in view of Kim teaches the method of claim 12.
Thatcher as modified teaches one of the first data model (Fig 3, (52) interface module Col. 7 ln 42) such as “first data model” and the second data model. (Fig. 3, (55) interface module Col. 7 ln 42) such as “second data model”
Thatcher as modified does not fully disclose  wherein the selected portions of the composite knowledge graph corresponds to 
	Kim teaches wherein the selected portions  (taste buckets [0029]) such as “selected portions and/or selected versions” of the composite knowledge graph (graph data [0029]) such as “knowledge graph”  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  to incorporate the teachings of Kim wherein the selected portions of the composite knowledge graph corresponds to one of the first data model and the second data model. By doing so taste graph data produced using high resolution screenshots may be more valuable than data produced using lower quality screen shots. Kim [0051]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (United States Patent Number 6061743), in view of Li et al., (United States Patent Publication Number 20200242490) hereinafter Li., in  view of Kim et al., (United States Patent Publication Number 20170208353) hereinafter Kim and in further view Leigh Fatzinger (United States Patent Publication Number 20190286676) hereinafter Fatzinger 
Regarding claim 14 Thatcher in view of Li and Kim teach the method of claim 12. 
Thatcher as modified does not fully disclose further comprising receiving a query from the user; searching a subset of the composite knowledge graph determine by the user service subscription to obtain a query result; and curating a view of the query result to the user via a user interface on a user terminal device.
Fatzinger teaches receiving a query from the user; (receiving, from a requester, a
natural language request [0072]) searching a subset (specific subject areas [0029]) of the composite knowledge graph (knowledge graphs like Wikipedia [0029]) such as “composite knowledge graphs” determine by the user service subscription (subscription service [0067]) such as “user service subscription” to obtain a query result; (results generated from the filtered search [0062]) and curating a view (curating content pieces [0072]) such as “a view” of the query result(results generated from the filtered search [0062])  to the user (user [0080])  via a user interface (output interface [0084]) on a user terminal device. (user terminal [0089])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher in view of Li and Kim  to incorporate the teachings of Fatzinger wherein receiving a query from the user; searching a subset of the composite knowledge graph determine by the user service subscription to obtain a query result; and curating a view of the query result to the user via a user interface on a user terminal device. By doing so searching one or more internet content sources for one or more content pieces responsive to the customized computer search logic query, and gathering the one or more content pieces into a query results data set. Kim [0005]
Claims 15, 16  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (United States Patent Number 6061743), in view of Bernstein et al., (United States Patent Publication Number 20070055655) hereinafter Bernstein
Regarding claim 15 Thatcher teaches the method of claim 1.
Thatcher teaches  wherein automatically (seamlessly Col. 8 ln 57) such as “automatically”   launching and deploying (creating a seamless Col. 8 ln 57)  the composite knowledge graph (aggregation of the two namespaces 51, 54 Col. 8 ln 57 - 58 ) based on the agnostic schema (Fig. 3, extensible schema Col. 5 ln 18)
Thatcher does not fully disclose comprises: automatically converting the agnostic schema into a converted schema of a predefined graphic data description framework; and automatically launching the composite knowledge graph according to the converted schema.
Bernstein teaches automatically (automatically [0034]) converting (transform [0037]) the agnostic schema (instances of the first schema 106 [0037]) such as “agnostic schema” into a converted schema (instances of the second schema 108 [0037]) such as “converted schema” of a predefined graphic data description framework; ((e.g., resource description framework (RDF) schema or web ontology [0036]) and automatically (automatically [0034]) launching the composite knowledge graph (relevant context nodes [0047]) such as “composite knowledge graph” according to the converted schema (instances of the second schema 108 [0037]) such as “converted schema”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  to incorporate the teachings of Bernstein wherein automatically converting the agnostic schema into a converted schema of a predefined graphic data description framework; and automatically launching the composite knowledge graph according to the converted schema. By doing so a common application is mapping one XML schema to another, to drive the translation of XML messages. Another common application is mapping a SQL schema into an XML schema to facilitate the export of SQL query results in an XML format, or to populate a SQL database with XML data based upon an XML schema. Bernstein [0006]
Claim 19 corresponds to claim 15 and is rejected accordingly.

Regarding claim 16 Thatcher in view of Bernstein teaches the method of claim 15
Thatcher as modified teaches wherein: the automatically (seamlessly Col. 8 ln 57) such as “automatically”    back-extracting the different versions (any number of extensions can be listed in the extension table of the registry Col 8 ln 58 – 59) of the composite knowledge graph, (aggregation of the two namespaces 51, 54 Col. 8 ln 57 - 58 )  automatically  (seamlessly Col. 8 ln 57) such as “automatically”    determining changes made(clients can additionally make structural changes by accessing the master replica Col. 6 ln 19 - 21)  in the different versions (any number of extensions can be listed in the extension table of the registry Col 8 ln 58 – 59) of the composite knowledge graph, (aggregation of the two namespaces 51, 54 Col. 8 ln 57 - 58 )   and automatically  (seamlessly Col. 8 ln 57) such as “automatically”    extracting and generating different versions (any number of extensions can be listed in the extension table of the registry Col 8 ln 58 – 59) of the first namespace (Fig. 3, (51) host namespace Col. 7 ln 15) and the second namespace(Fig. 3, (54) foreign namespace Col. 7 ln 21 - 22)  
Thatcher as modified does not fully disclose are performed in a manner agnostic to the predefined graphic data description framework 
Bernstein teaches are performed in a manner agnostic (used as a template [0036]) to the predefined graphic data description framework. ((e.g., resource description framework (RDF) schema or web ontology language (OWL)), [0036])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thatcher  to incorporate the teachings of Bernstein wherein are performed in a manner agnostic to the predefined graphic data description framework. By doing so the mapping can be ultimately compiled into code to transform instances of the first schema 106 into instances of the second 108. Bernstein [0037].

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Johnson et al., (United States Patent Publication Number 20190392070) teaches in paragraph [0353], “To accommodate namespaces, the data type nan1e
can be replaced with the pair (namespace, type_name). When combined with versioning, the primary key of a data type is (namespace, type_name, version). Therefore, foreign key references are triples (namespace, type_name, version).”
8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166